Case 7-20-cv-08467-PMH             Document 19         Filed in NYSD on 06/01/2021             Page 1 of 2
           Application granted. Plaintiff shall serve its opposition
           on Defendant
Sheehan & Associates, P.C. by June 8, 2021; Defendant shall   serve Rd Ste 409, Great Neck NY 11021-3104
                                                          60 Cuttermill
           its reply on Plaintiff
spencer@spencersheehan.com        by June 22, 2021.                  tel. (516) 268-7080 fax (516) 234-7800

            The Clerk of the Court is respectfully directed to    June 1, 2021
District Judge Philipthe
            terminate M.motion   sequence pending at Doc. 19.
                           Halpern
United States District Court
           SO ORDERED.
Southern District of New York
300 Quarropas St
           _______________________
White Plains, NY 10601
            Philip M. Halpern                                            Re: 7:20-cv-08467-PMH
            United States District Judge                                     Klausner v. Annie’s Inc.
Dear District Judge Halpern:
            Dated: White Plains, New York
                   June 2, 2021
        This office represents the plaintiff. Plaintiff’s opposition to defendant’s Motion to Dismiss
the First Amended Complaint (“FAC”) is to be served by June 1, 2021. This morning, the
undersigned requested of defendant’s counsel an extension of seven days to serve its opposition,
until June 8, 2021. Defendant consented to this request and asked that any extension granted to
plaintiff provide a corresponding extension for its reply. Defendant’s reply was due to be served
on June 15, 2021. Plaintiff requests that the Court adjust the briefing schedule to permit plaintiff
until June 8, 2021, to serve its opposition, and that defendant’s reply be served on or before June
22, 2021.

        There has been no previous request by plaintiff for an extension to serve its opposition. No
previous request was granted or denied. This request is not submitted at least 48 hours prior to the
date sought to be extended. However, the undersigned had dental treatment today and expected it
would be difficult to complete the opposition. Unfortunately, this expectation was correct.
Plaintiff’s request for an extension to serve its opposition, and the corresponding extension of
defendant’s reply date, does not affects any other scheduled dates. Thank you.

                                                                  Respectfully submitted,

                                                                  /s/Spencer Sheehan
Case 7-20-cv-08467-PMH          Document 19         Filed in NYSD on 06/01/2021          Page 2 of 2



                                       Certificate of Service

I certify that on June 1, 2021, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                          /s/ Spencer Sheehan
